Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 7, 2019

                                      No. 04-18-00825-CV

                  IN THE INTEREST OF C.D.M. AND A.P., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02692
                      The Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a trial court’s parental termination order. Appellant’s
brief was due December 31, 2018. On January 2, 2018, appellant filed a motion for extension of
time, asking for an additional twenty days in which to file the brief. After review, we GRANT
appellant’s motion and ORDER appellant to file the brief in this court on or before January 22,
2019. See Tex. R. App. P. 4.1(a).


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court